Citation Nr: 0801672	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-25 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date prior to May 24, 1999 
for the grant of service connection for PTSD.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active duty service in the Army from March 
1971 to April 1972 and in the Air Force from January 1973 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by deficiencies in 
employment and social relationships due to anxiety, 
irritability, lack of concentration, frequent nightmares and 
sleep difficulties.  The evidence of record shows that the 
veteran is oriented to time and place, has reasonable insight 
and judgment and has no hallucinations or delusions. 

2.  An unappealed September 1994 rating decision denied 
service connection for PTSD.

3.  Between September 1994 and May 24, 1999, there was no 
communication from the veteran that may reasonably be 
construed as a formal or informal claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2007).

2. The criteria for an effective date prior to May 24, 1999 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a January 2007 letter, the RO notified the veteran of the 
evidence required to substantiate the claims on appeal.  This 
letter explained VA's duty to assist the veteran with the 
development of his claims and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter advised the veteran to submit any relevant medical 
records in his possession.  

A September 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.
The Board notes that the January 2007 notice letter was 
provided after the rating decision on appeal and thus does 
not reflect compliance with the timing requirements set forth 
in Pelegrini.   However, the timing deficiency was remedied 
by issuance of VCAA notice followed by readjudication of the 
claim in the July 2007 SSOC which considered the claims based 
on all the evidence of record. Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006). 

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
medical records and relevant post-service evidence identified 
by the veteran was obtained and associated with the claims 
file.  The veteran has not identified any outstanding 
evidence.  The veteran has been afforded several VA 
examinations.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  



II.  Analysis of Claims

A.  Increased rating for PTSD

The veteran seeks a higher initial rating for service-
connected PTSD. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A 70 percent rating is currently in effect for PTSD.  The RO 
has evaluated the veteran's PTSD pursuant to Diagnostic Code 
(DC) 9411, which is governed by the General Rating Formula 
for Mental Disorders (formula).  The formula provides for a 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment. Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  GAF scores ranging from 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

A GAF score is highly probative, as it relates directly to 
the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The veteran had active duty service in the Army from March 
1971 to April 1972 and in the Air Force from January 1973 to 
June 1976.  Post-service medical records show that the 
veteran has been treated for PTSD since 1992.  

A report from a private psychologist, B.W., dated in August 
1999, reflects that the veteran sought treatment for 
depression and PTSD.  It was noted that the veteran had 
experienced a checkered work and marital history that 
included over 50 jobs and three wives.  He had also abused 
alcohol and marijuana until approximately January 1995. 

Records from the Vet Center, dated in September 2000, reflect 
that the veteran sought treatment at the Vet Center as early 
as 1993 and participated in psychotherapy from July 1995 to 
March 2000.  A psychologist diagnosed impulse-control 
disorder, cannabis abuse with physiological dependence and 
alcohol abuse with physiological dependence.  She assigned a 
GAF of 60.

The veteran had a VA psychiatric examination in October 2000.  
The veteran's complaints included irritability, three 
marriages, sleep difficulties and depression and intrusive 
thoughts about Vietnam.  

The examiner noted that the veteran was casually dressed and 
well-groomed.  He was oriented to time, place and person.  He 
spoke in a coherent fashion with no loosening of association, 
ideas or referential or delusional thinking.  His memory was 
intact for recent and distant events.  His judgment and 
insight were intact.    The examiner diagnosed PTSD and 
assigned a GAF of 65.

The veteran had a VA examination in July 2003.  The examiner 
noted that the veteran was anxious and irritable.  He was 
cooperative throughout the interview.  He was casually 
dressed and groomed.  The examiner noted normal posture and 
gait.  There were no involuntary movements.  

The veteran reported that he suffered from emotional 
conditions for many years.  He reported witnessing combat in 
Vietnam in which other soldiers were killed or injured.  He 
reported that he developed nightmares and flashbacks, a lack 
of concentration and a lack of energy.  He reported that he 
started drinking to help with these symptoms.  He reported 
that he lost jobs because of his condition and got divorced 
twice.  The veteran denied psychotic symptoms.  The veteran 
denied any substance abuse problem except using marijuana and 
alcohol off and on.  The veteran stated that he had not been 
able to work for many years.  

The veteran's speech was an irregular rate and rhythm.  There 
were no abnormal body movements.  The veteran was alert and 
oriented to person, place and time.  Immediate, recent and 
remote memory were intact.  The examiner stated that insight 
and judgment were good.  The examiner noted that the veteran 
was able to perform activities of daily living, including 
cooking and cleaning and errands, and was able to take care 
of personal hygiene and financial responsibilities.  

The veteran denied suicidal and homicidal ideations.  The 
examiner noted that neurovegetative signs and symptoms were 
significant for decreased energy and decreased concentration.  
There was no looseness of associations.   There was no 
evidence of auditory or visual hallucinations.  The examiner 
stated that the veteran was able to understand, carry out and 
remember simple and complex instructions.  The examiner 
opined that the veteran would have trouble getting along with 
co-workers, supervisors and the general public.  The examiner 
assigned a GAF of 56.  

A statement from a private physician, Dr. I.S., M.D., was 
received in May 2006.  Dr. I.S. indicated that he treated the 
veteran for PTSD and generalized anxiety disorder.  Dr. I.S. 
stated that the veteran suffers from night sweats, is 
extremely irritable and anxious and is unable to work due to 
anxiety issues.

In a June 2006 statement, a private therapist, J.S.C., stated 
that the veteran's PTSD symptoms produced feelings of 
helplessness, doom and desperation that disenfranchise him 
from the working population.  She opined that he is 
unemployable.   

The veteran had a VA examination in June 2007.  The veteran 
complained of frequent nightmares, poor sleep and severe 
irritability.  He reported that he was bothered by recurrent 
recollections of being hit by mortars and hand grenades, 
killing people and being involved in firefights.  The veteran 
reported that his symptoms impaired his ability to work and 
that he had not worked in 12 years.  He reported that he was 
a stay at home dad and took care of his children.  

The VA examiner noted that the veteran was well-groomed and 
well-dressed.  He was pleasant, polite and cooperative.  He 
was an adequate and reliable historian.  The examiner found 
no evidence of loosening of associations, paranoia or 
delusions.  His though processes were linear, logical and 
goal-directed.  There was no evidence of auditory or visual 
hallucinations.  There was no suicidal or homicidal ideation.  
Insight and judgment were reasonable.  The veteran was alert 
and oriented times four.  The examiner assessed a GAF score 
of 55 to 60.  

Based on the evidence outlined above, the Board finds that 
the evidence does not demonstrate total social and 
occupational impairment that would warrant a 100 percent 
rating.  The veteran has consistently reported sleep 
difficulties, anxiety and irritability.  VA examiners have 
found that his PTSD symptoms prevent him from working.  VA 
examiners have found that the veteran  is oriented to time 
and place.  The veteran has good insight and judgment.  He 
denies suicidal or homicidal ideation.  He does not have 
hallucinations or delusions.  He is able to perform 
activities of daily living and to take care of his children 
on a daily basis.  He is able to handle his own funds  The 
GAF scores assigned over the appeal period have ranged from 
55 to 65.  The evidence does not show such manifestations 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations; 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place or memory 
loss for names of close relatives, own occupation, or own 
name.  
  
In light of the foregoing, the Board concludes that the 
criteria for a 100 percent evaluation for PTSD have not been 
met, and the claim for an increased rating for PTSD must be 
denied.  Because there is not an approximate balance of 
positive and negative evidence, the veteran may not be 
afforded the benefit of the doubt.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49.

B.  Claim for an earlier effective date for service 
connection for PTSD

Generally, the effective date of the grant of service 
connection is the day following separation from service, if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2007).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); 
Brannon v. West, 12 Vet. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a) (2007).  An 
informal claim must identify the benefits sought; and upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of the receipt of the informal claim.  Id.   A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2007).  Evidence received from a private physician 
or layperson will also be accepted as a claim when the 
evidence is within the competence of the physician or 
layperson and shows the reasonable probability of entitlement 
to benefits.  The date of receipt of such evidence will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157(b)(2) (2007).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that "[s]ection 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid."  Thus, before VA can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See also Brannon v. West, 
12 Vet. App. 32 (1998).

A September 1994 rating decision denied service connection 
for PTSD.   The veteran did not perfect an appeal of the 
September 1994 rating decision, and it is final.  38 U.S.C.A. 
§ 7105(c) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

Following the September 1994 rating decision, no claims for 
service connection for PTSD were received prior to May 4, 
1999, when the veteran submitted a statement seeking to 
reopen the claim for service connection for PTSD.  The Board 
acknowledges that medical records show treatment for PTSD 
prior to 1999.  However, the only question before the Board 
at this time is, whether subsequent to the September 1994 
rating decision and prior to May 4, 1999, there was 
communication from the veteran seeking to reopen the claim.  
There were no communications received from the veteran 
between September 1994 and May 4, 1999, which may be 
construed as a formal or informal claim seeking to reopen the 
claim of entitlement to service connection for PTSD.  
Accordingly, there is no basis under the law for granting an 
earlier effective date.  


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.

An effective date prior to May 24, 1999 for the grant of 
service connection for PTSD is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


